IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                                  rv>            O
                                                                                                  GZ>      Wc
STATE OF WASHINGTON,                                                                              CJ1

                                                                                                  C_
                                                         DIVISION ONE                             cr
                                                                                                           C™2 —ft
                        Respondent,                                                               •—*




                                                         No. 70760-4-1                            CO       ""C TQ,

                   v.                                                                             3S»      COpV
                                                                                                 =S       ^ "£> v
                                                                                                 «£>
AVRUM TSIMERMAN,                                         UNPUBLISHED OPINION
                                                                                                 O        CD —
                                                                                                 CD       2C"kc^i

                                                     u



        1We need not consider arguments that are unsupported by meaningful analysis or authority.
Cowiche Canvon Conservancy v. Boslev, 118 Wn.2d 801, 809, 828 P.2d 549 (1992) (arguments must be
supported by authority); State v. Elliott. 114 Wn.2d 6, 15, 785 P.2d 440 (1990) (court need not consider
claims that are insufficiently argued); State v. Marintorres, 93 Wn. App. 442, 452, 969 P.2d 501 (1999)
(noting that pro se appellants are held to the same standard as attorneys and refusing to consider pro
se's conclusory and unsupported claims).
        2 State v. Tsimerman. No. 70569-5-I (Wash. Ct. App. March 16, 2015).